151 U.S. 447 (1894)
MAMMOTH MINING COMPANY
v.
SALT LAKE FOUNDRY AND MACHINE COMPANY.
No. 181.
Supreme Court of United States.
Submitted December 21, 1893.
Decided January 29, 1894.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF UTAH.
*449 Mr. C.W. Bennett and Mr. J.G. Sutherland for appellant.
Mr. Arthur Brown for appellee.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
*450 1. This proceeding to enforce a mechanics' lien under the statute of the Territory of Utah was in the nature of a suit in equity, and was tried by the court without a jury. The Supreme Court, in affirming the judgment, has determined that the findings of the trial court were justified by the evidence, and, apart from exceptions duly taken to rulings on the admission or rejection of evidence, our examination is limited to the inquiry, without reference to the weight of evidence or its sufficiency to support the special findings, whether the decree can be sustained upon those findings. Idaho & Oregon Land Company v. Bradbury, 132 U.S. 509, 515; Stringfellow v. Cain, 99 U.S. 610; act of April 7, 1874, c. 80, 18 Stat. 27. Of this there can be no doubt. Defendant contended that the material was furnished to and the work done for one Butler Johnstone, or Johnstone and one Bowers, and not to or for the defendant, or upon its credit. And the question was whether Johnstone and Bowers (either or both) were authorized to contract for and in the name of the defendant, or had such apparent authority as to justify plaintiff in the belief that they had authority in fact, and that it delivered the material and did the work, relying in good faith thereon. United States Bank v. Dandridge, 12 Wheat. 64; Bronson's Executor v. Chappell, 12 Wall. 681; Mining Company v. Anglo-Californian Bank, 104 U.S. 192. Under the special findings the conclusion of liability followed, whether resting on one ground or the other.
2. It is urged that the principal error of the courts below consisted in ignoring the operation of certain written contracts, introduced in evidence, dated January 7 and November 1, 1882, between stockholders of the company and Bowers, and assigned in part to Bowers. The first of these contracts provided for the sale of something over three hundred and ninety-two thousand of the four hundred thousand shares constituting the capital stock of the defendant corporation, to Bowers, and the second was a modification of the first. By these contracts, Bowers agreed, among other things, to build smelting furnaces and refining works and machinery at his own expense, and it is claimed that under them Bowers and Johnstone obtained *451 possession of the company's properties and a right to work its mines, but upon their own sole credit and not that of the company. The contract of January 7 was shown to have been assented to and the transfer of the property authorized by the company, and without entering upon an examination of the contracts themselves, it is enough that the findings involve the conclusion that the plaintiff had no notice of their existence, and was not, therefore, bound by any limitations therein contained. The question remained the same, did plaintiff furnish the materials and labor to persons acting in the name of the company and upon the belief that its contract was with the company, and as the trial court found that, it necessarily found that plaintiff was unaffected by these contracts. The Supreme Court held to this effect, and said that "if this were a private agreement between certain stockholders of appellant as to who should pay for improvements made on its property, made in its name and for its benefit, it will not avail to defeat the claims of the respondent, unless notice of this agreement was given to respondent before the material was furnished and labor done; that it would not be liable for this material and labor, although done in its name. On this point the evidence is conflicting, and the court below found for respondent, or it could not have given judgment in its favor." Although we are bound by the findings as made, we deem it not improper to yield to the argument for appellant so far as to express our concurrence in this view.
3. As to the errors assigned in that court to the admission of evidence, the Supreme Court observed: "These errors are not available in a case in equity, for the chancellor is supposed only to act on proper evidence. There is no question of law involved, only questions of fact; and if the proper evidence justifies the decree, the judgment ought to be affirmed, and we think it does." In its assignment of errors here, appellant specifies substantially the same exceptions to the admission of evidence, including the overruling of defendant's objections to questions. The evidence thus objected to was cumulative in its character and not of controlling importance, and if excluded, it is sufficiently clear that the result would not have been otherwise *452 than it was. All the evidence is in the record, and we have carefully examined it, and, as we are of opinion that the rulings complained of, if erroneous, did not constitute reversible error, we need not pass upon their correctness, though we are not to be understood as intimating that the objections should in any instance have been sustained.
Decree affirmed.